Citation Nr: 1017788	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-37 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for 
cervical adenitis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left eye disorder.

4.  Entitlement to service connection for a left eye 
disorder, claimed as loss of vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
San Juan, the Commonwealth of Puerto Rico.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

It is also noted that in February 2010, the Board received 
translation from Spanish to English of approximately 29 pages 
of evidence, all of which was already on file and previously 
considered by the RO.  In this regard, the Board emphasizes 
that no new or additional evidence was included in the 
translated material and notes that much of that evidence had 
already previously been translated for the record.  
Accordingly, the Board may proceed with appellate 
consideration of this case.

As an initial matter, the Board notes that the current appeal 
regarding the Veteran's claims for a right knee disorder and 
left eye disorder arise from a November 2007 rating decision 
in which the RO denied service connection for the claimed 
disorders on the merits.  However, as the Veteran had been 
previously denied service connection for a right knee 
disorder and an eye disorder in prior final rating decisions, 
regardless of the RO's actions, the Board must still 
initially determine whether new and material evidence has 
been submitted to reopen the claims.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the Veteran's previously and finally 
denied claims).  Thus, to put this case in correct procedural 
posture, the issues on appeal have been recharacterized as 
shown above.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's cervical 
adenitis has been manifested by subjective complaints of 
discomfort and swelling; objective findings revealed cervical 
adenitis in remission.

2.  In an unappealed January 1975 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for a left eye disorder on the basis that there 
was insufficient showing a current disability of the left 
eye. 
 
3.  The evidence added to the record since January 1975, when 
viewed by itself or in the context of the entire record, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a left eye disorder. 

4.  In an unappealed August 1997 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for a right knee disorder on the basis that there 
was no competent medical evidence relating any current right 
knee disability to his active service.

5.  The evidence added to the record since August 1997, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact that is necessary to 
substantiate the claim of entitlement to service connection 
for a right knee disorder.

6.  A left eye disorder was not incurred in or aggravated by 
service. 


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for 
compensable disability rating for cervical adenitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.117, Diagnostic 
Codes 7710, 7713-7799 (1995 & 2009).

2.  The January 1975 rating decision that denied the claim of 
entitlement to service connection for a left eye disorder is 
final.  38 U.S.C.A. § 7105 (West 2002).

3.  The evidence received subsequent to the January 1975 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
left eye disorder have been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159 (2009).

4.  The August 1997 rating decision that denied the claim of 
entitlement to service connection for a right knee disorder 
is final.  38 U.S.C.A. § 7105 (West 2002).

5.  The evidence received subsequent to the August 1997 
rating decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for a 
right knee disorder have not been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159 (2009).

6.  The criteria for entitlement to service connection for a 
left eye disorder have not been met.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In addition, the notice requirements of the 
VCAA apply to all five elements of a service-connection 
claim, including: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

With regard to the issues of whether new and material 
evidence had been submitted to reopen the Veteran's claims 
for service connection for a right knee disorder and a left 
eye disorder, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  For his left eye disorder, the claim is 
being reopened, and any further discussion of whether the 
requirements of Kent have been fulfilled is unnecessary at 
this time.  For his right knee disorder, the Kent 
requirements were fulfilled in a letter sent to the Veteran 
in June 2007, which informed him of the reason that his right 
knee disorder was previously denied and also provided him 
with the types of evidence that is required for his 
underlying service-connection claim.

Additionally, the June 2007 letter also fully addressed all 
notice elements and was sent prior to the November 2007 RO 
decision that denied his claim for entitlement to service 
connection for a left eye disorder on the merits and that 
denied his claim for an increased rating for cervical 
adenitis.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  With respect to 
the Dingess requirements, in June 2007, the RO also provided 
the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issues on appeal.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained service treatment records and VA treatment records 
pertinent to the appeal, and the Veteran submitted statements 
and private medical evidence on his behalf.  Further, 
specific VA medical examinations relevant to the Veteran's 
increased rating claim were obtained in June 2007 and 
February 2009.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's cervical adenitis since the February 2009 VA 
examination.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate examination was conducted.  VAOPGCPREC 
11-95.  The Board finds the VA examination reports to be 
thorough and adequate upon which to base a decision with 
regard to the Veteran's claims.  The VA examiners personally 
interviewed and examined the Veteran, including eliciting a 
history from the Veteran, and provided the information 
necessary to evaluate the Veteran's disability under the 
applicable rating criteria.  There is otherwise no indication 
that the Veteran's history or any relevant fact was 
misstated.  

As to his petition to reopen the claim of service connection 
for a right knee disorder, VA need not conduct an examination 
with respect to the claims of whether new and material 
evidence has been received to reopen previously denied claims 
of entitlement to service connection because the duty under 
38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if 
new and material evidence is presented or secured.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a 
medical examination or medical opinion until a claim is 
reopened).  See also Woehlaert v. Nicholson, 21 Vet.App. 456 
(holding that adequacy of VA medical examination mooted upon 
Board's determination that claimant not entitled to reopening 
of claim, and conduct of VA medical examination, when 
claimant had not presented new and material evidence.)

The Board acknowledges, however, that a VA medical 
examination was not provided with regard to the issue of 
entitlement to service connection for a left eye disorder, 
nor was a VA medical opinion obtained to determine the nature 
and etiology of his left eye complaints.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

In deciding to remand the issue for a medical nexus opinion, 
the Board notes that the Federal Circuit, in a recent 
decision, upheld the determination that a VA medical 
examination is not required as a matter of course in 
virtually every veteran's disability case involving a nexus 
issue.  Waters v. Shinseki, --- F.3d ---, 2010 WL 1302954 
(Fed. Cir.) (distinguishing cases where only a conclusory 
generalized statement is provided by the veteran, in which 
case an examination may not be required).  In this case, as 
will be discussed below, the evidence weighs against a 
finding of an in-service injury or disease of the left eye, 
as is demonstrated by "normal" findings of the eye at the 
time of service separation.  Moreover, the Veteran's 
statements of in-service incurrence and continuity of 
symptomatology is found to lack credibility.  Therefore, the 
Board finds that a remand for a VA examination would not be 
beneficial in the adjudication of this issue and, thus, is 
not required in this case.

Of significance, the Veteran has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Therefore, the Board 
finds that the available records and medical evidence have 
been obtained in order to make adequate determinations 
regarding these issues. 

Accordingly, the Board finds that no useful purpose would be 
served in remanding these matters for further development and 
that such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The Court has held that such remands are to 
be avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
For these reasons, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate ratings 
shall be applied, the higher rating will be assigned if the 
disability more closely approximates the criteria required 
for that particular rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2009).  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009). 

In this case, service connection for cervical adenitis was 
granted in an April 1955 rating decision.  Accordingly, a 
non-compensable (0 percent) evaluation was assigned under 
38 C.F.R. § 4.117, Diagnostic Code 7713, for secondary 
adenitis, which is itself rated on the basis of the 
underlying disease.  38 C.F.R. § 4.117 (effective prior to 
October 1995).  However, the Board notes that the provisions 
of 38 C.F.R. § 4.117 were later amended and that Diagnostic 
Code 7713 was retracted and removed from the Rating Schedule 
in October 1995, and a review of the current schedular 
criteria reveals no specific diagnostic code pertaining to 
cervical adenitis.  See 38 C.F.R. § 4.117 (2009).  Generally, 
in a claim for an increased rating, where the rating criteria 
are amended during the course of the appeal, the Board 
considers both the former and the current schedular criteria.  
Should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the liberalizing change.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 
7-2003.  

Accordingly, the Veteran's service-connected disability must 
also be rated by analogy to a comparable disability for which 
a diagnostic code exists.  38 C.F.R. § 4.20 (2009).  In this 
case, following a review of the relevant schedular criteria, 
the Board is of the opinion that the Veteran's service-
connected cervical adenitis is most appropriately rated by 
analogy to tuberculous adenitis, which is rated under 
38 C.F.R. § 4.117, Diagnostic Code 7710.  Diagnostic Code 
7710 calls for an evaluation under the provisions of 
38 C.F.R. §§ 4.88c or 4.89, whichever is most appropriate.  
In this case, the provisions of 38 C.F.R. § 4.89, which 
provides for a noncompensable evaluation for inactive 
nonpulmonary tuberculosis following active tuberculosis in 
the absence of a schedular compensable permanent residual, is 
most appropriate.

After a careful review of the evidence, however, the Board 
finds that a compensable disability rating is not warranted 
for the Veteran's cervical adenitis under any of the 
applicable diagnostic criteria.  As will be discussed below, 
in the present case the Veteran's cervical adenitis has been 
in remission and, for the most part, asymptomatic.

In a January 2008 statement, the Veteran asserted that he 
experienced daily pain as a result of his service-connected 
disability.  Moreover, during June 2007 and February 2009 VA 
examinations, he complained of swelling and discomfort.  
However, upon physical examination, both the June 2007 and 
February 2009 VA examiners determined that his cervical 
adenitis was in remission.  Specifically, in June 2007, it 
was noted that there was no adenopathy or masses and that 
there was no tenderness to palpation.  As a result, the 
diagnosis rendered was of "cervical adenitis with no 
evidence or physical findings of masses or sequelae."  
Importantly, it was determined that his complaints were most 
likely caused by his non-service connected disorders of 
coronary artery disease and degeneration of the cervical and 
lumbosacral spine and that there was "no evidence of sequela 
secondary" to his cervical adenitis.  Similar findings were 
noted in February 2009; the VA examiner confirmed that 
cervical adenitis was "in remission" and that there was 
"no enlarged lymph node on today's physical examination."  
Although discomfort was reported in the right cervical area, 
the Veteran expressly denied pain in this area.  

Because the evidence demonstrates no more than subjective 
complaints of swelling and tenderness, which has been 
associated with other nonservice-connected disabilities, and 
no evidence of any recurrence of cervical adenitis, which was 
found to be in remission at both VA examinations, a 
compensable rating is not warranted under the applicable 
rating criteria.  The Board notes that in Mittleider v. West, 
11 Vet. App. 181 (1998), the Court held that when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102, which requires that reasonable doubt on any issue be 
resolved in the veteran's favor, clearly dictates that such 
signs and symptoms be attributed to service-connected 
condition.  Here, as discussed, there is clear evidence that 
distinguishes the symptomatology of the Veteran's nonservice-
connected degenerative disc disease of the cervical spine and 
his virtually asymptomatic cervical adenitis.

In deciding whether the Veteran is entitled to an increased 
disability rating, the Board has also considered his 
statements alleging that he is entitled to a higher rating 
due to the daily pain, swelling, and tenderness he 
experiences.  These statements reflect the Veteran's sincere 
belief that his symptoms are of such severity as to warrant 
higher rating for his service-connected disorder.  However, 
in rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify"). 

In this case, the Board notes that the Veteran is competent 
to report symptoms he experiences because this requires only 
personal knowledge as it comes to him through his senses.  
Layno, 6 Vet. App. at 470.  However, disability ratings are 
made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the evidence of record.  For these reasons, the Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, to be more probative than the Veteran's assessment 
of the severity of his disability.  There is also strong 
medical evidence that establishes that the Veteran's reported 
symptoms are related to nonservice-connected disabilities.  
This medical evidence/opinions out weighs the lay statements 
of the Veteran.  Accordingly, as the evidence demonstrates 
that his cervical adenitis is in remission and essentially 
asymptomatic, a compensable rating is not warranted in this 
case.  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the Veteran's claim for an 
increased disability rating, the Board is unable to grant the 
benefit sought.  The Board further finds that the symptoms 
remained constant throughout the appeal period, and, as such, 
additional staged ratings are not warranted.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a claim for a total rating based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is expressly raised by the Veteran or 
reasonably raised by the record.  However, in this case, TDIU 
has not been expressly asserted or reasonably raised by the 
record.  In this regard, the Board notes that the February 
2009 VA examination indicated that there were no effects of 
his cervical adenitis on his usual daily activities.  Further 
it was noted that he was not employed and that he had retired 
in 1986 due to a cervical herniated disc.  (The Board also 
parenthetically notes that a medical opinion provided in 
April 1994 noted that cervical adenitis "bears no 
relationship to [degenerative joint disease] of the cervical 
spine" and that "[c]omplaints of pain and muscle spasm are 
not related to it either.")  Accordingly, the Board finds 
that the requirements of Rice have been met, and no further 
consideration of TDIU is warranted by the Board at this time.  

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled 
to a referral for an extraschedular rating, which is a 
component of a claim for an increased rating under Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

In this case, throughout the appeal period, the evidence does 
not demonstrate frequent periods of hospitalization related 
to his disability.  Further, the record weighs against a 
finding of occupational impairment or average industrial 
impairment that is in excess of that contemplated by the 
assigned rating.  Rather, the February 2009 VA examination 
expressly found that his disability had no effects on his 
activities of daily living and that he retired in 1986 due to 
a cervical herniated disc.  Moreover, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for higher ratings for additional 
or more severe symptoms than currently shown by the evidence. 
 

Thus, the Board finds that the Veteran's disability picture 
is contemplated by the rating schedule, and the current 0 
percent evaluation is, therefore, adequate.  Consequently, 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extraschedular evaluation for his disabilities under 38 
C.F.R. § 3.321 is not warranted in this case.  

New and Material Evidence

With regard to the Veteran's claims for service connection 
for a right knee disorder and a left eye disorder, the Board 
notes that these issues were previously adjudicated and 
denied by the RO.  Specifically, in a January 1975 rating 
decision, the RO denied the Veteran's claim of entitlement to 
service connection for an eye disorder.  Additionally, in an 
August 1997 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for a right knee 
disorder.  Neither rating decision was appealed, and the RO's 
decisions in these matters became final.  38 U.S.C.A. § 7105.  
Id.  

In June 2002, the Veteran again claimed entitlement to 
service connection for a left eye disorder, and, in June 
2007, entitlement to service connection for a right knee 
disorder.  Based on the procedural history outlined above, 
the issues for consideration are therefore whether new and 
material evidence has been received to reopen each of these 
service-connection claims.  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  Under the relevant regulation, "new" 
evidence is defined as evidence not previously submitted to 
agency decision-makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).  Because 
the Board has the jurisdictional responsibility to consider 
whether it was proper to reopen the claim, regardless of the 
RO's determination on the question of reopening, the Board 
will first determine whether new and material evidence has 
been received and, if so, consider entitlement to service 
connection on the merits.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996). 

I.  Left Eye

With regard to the Veteran's claim for entitlement to service 
connection for a left eye disorder, the evidence of record at 
the time of the last final rating decision in January 1975 
consisted of service treatment records and statements from 
the Veteran asserting that he was hospitalized in service due 
to a strong pain in his left eye.  The basis for the adverse 
VA decision was that the Veteran had failed to submit 
evidence of a current disability of the left eye.

The evidence added to the record since the last final rating 
decision included additional statements by the Veteran 
purporting to establish a causal connection between his 
claimed disorder and service, VA outpatient treatment 
records, and private treatment records.  Of the new evidence 
provided since the last final rating decisions, the 
additional treatment records and private medical evidence had 
not previously been submitted to agency decisionmakers and 
are not cumulative or redundant of other evidence of record.  
As such, that evidence is new under 38 C.F.R. § 3.156(a).  

Moreover, the new evidence submitted reflects that Veteran 
has a current left eye disorder, which was not shown at the 
time of the last final denial in 1975.  In this regard, the 
Board acknowledges several diagnoses of the left eye, to 
include decreased vision due to an osteoma (February 1977 VA 
treatment report), burning sensations of the eyes due to dry 
eye syndrome (July 2007 VA treatment report), left eye ptosis 
(December 2000 VA treatment report), and suspected glaucoma 
(May 2007 private medical report).  As this evidence relates 
to an unestablished fact, i.e. that of a current disability, 
which is necessary to substantiate each of the claims, it is 
found to be material.  

Accordingly, as the evidence is both new and material, the 
claim for entitlement to service connection for a left eye 
disorder is hereby reopened.  To this extent, his appeal is 
granted.  

Moreover, the Board also notes that, as the RO adjudicated 
the merits of this service-connection claim prior to the 
certification of the appeal, appellate review of the issue on 
the merits may proceed at this time without prejudice to the 
Veteran.

II.  Right Knee

With regard to the Veteran's right knee claim, however, the 
Board finds that new and material evidence has not been 
submitted since the last final rating decision.  The evidence 
of record at the time of the last final rating decision in 
August 1997 consisted of service treatment records reflecting 
complaints of right knee pain, statements from the Veteran 
asserting that his right knee disability began in service, VA 
outpatient treatment reports reflecting a current diagnosis 
of degenerative arthritis of the right knee, and private 
medical evidence also reflecting narrowing of the medial 
joint compartment and vascular calcifications.  The RO 
essentially determined that the Veteran had failed to provide 
competent medical evidence that established that he had a 
right knee disability was no incurred or aggravated by his 
active military service.

The evidence added to the record since the last final rating 
decision included additional statements by the Veteran 
purporting to establish a causal connection between his 
claimed disorder and service and additional VA outpatient 
treatment records and private treatment records showing 
continued treatment for right knee pain.  The new evidence 
provided since the last final rating decision is cumulative 
or redundant of other evidence of record.  Notably, the 
Veteran's personal statements that his right knee disability 
is related to his active service are essentially a 
reiteration of statements he made or submitted in connection 
with his previous claim,.  The Veteran's repeated contentions 
are therefore not new and do not tend to establish the 
missing elements, in-service disease or injury and medical 
nexus.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

Moreover, such lay statements cannot be considered material 
as to the crucial medical question presented, whether service 
caused the Veteran's bilateral hearing loss.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (2007).  Indeed, as noted, in Moray v. Brown, 
5 Vet. App. 211 (1993), the Court noted that lay persons, 
such as the Veteran and his counsel, are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186 
(1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."

As for the additional VA and private medical records, this 
"new" evidence merely reflects ongoing treatment for 
degenerative changes of the right knee and does not relate to 
the issue of medical causation, which was found to be 
deficient at the time of the last final denial.  As such, 
that evidence is not new under the provisions of 38 C.F.R. 
§ 3.156(a).

For these reasons, the Board finds that the new evidence 
submitted is not new and material, and his claim for service 
connection for a right knee disorder is not reopened.

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110 (West 2002).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2009).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  
38 C.F.R. § 3.303(b) (2009).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In this case, the Veteran contends that he is entitled to 
service connection for a left eye disorder.  In support of 
his claim, he submitted statements asserting that he was 
treated and hospitalized for a three-day period for blindness 
during service, at which time he received three injections, 
and that he has experienced left eye pain and decreased 
vision acuity since service.  However, having carefully 
reviewed the evidence of record in light of the Veteran's 
contentions and the applicable law, the Board finds that his 
claim must nevertheless fail because the weight of the 
evidence does not indicate that his left eye disability was 
incurred in or aggravated by active duty service.

As an initial matter, service treatment records reflect no 
complaints of, treatment for, or a diagnosis related to the 
left eye or any symptoms reasonably attributed thereto.  In 
fact, while it was noted that he received hospital treatment 
in May 1953, the records reflect that he received treatment 
for a laceration to the thorax from a fight, and there is no 
mention of any left eye pathology.  The remaining service 
medical records do not otherwise show any complaints, 
findings, a diagnosis, or treatment for any left eye disorder 
in service.  To the contrary, physical examination at the 
time of his separation from service in November 1954 revealed 
"normal" findings of the eyes and visual acuity of 20/20 
bilaterally.  Accordingly, service treatment records indicate 
the Veteran did not incur an in-service injury or disease of 
the left eye.  

Additionally, a post-service VA examination dated January 
1955 also indicated "no abnormal findings" of the eyes and 
noted that the Veteran had 20/20 vision of the left eye.  
Moreover, it was not until February 1977 that the first 
recorded complaints of difficult vision in the left eye were 
reflected in the medical records, despite the fact that the 
Veteran sought treatment for other unrelated medical 
problems.  Significantly, a February 1977 VA treatment report 
noted a history of head trauma and a diagnosis of frontal 
osteoma, defined as a bony outgrowth, as the cause of his 
progressive loss of vision.  This evidence is inconsistent 
with the Veteran's May 1968 statement where he reported a 
history of in-service blindness and indicated that, in April 
1953, he "suffered a strong pain in the left eye" beginning 
at about 10:30 in the morning while he was talking on the 
telephone.  

The record contains other varying diagnoses associated with 
the Veteran's left eye complaints.  In this regard, in a July 
1978 VA treatment report, the Veteran complained of a burning 
sensation of the eyes and was diagnosed with dry eye 
syndrome.  Additionally, in May 1997, VA outpatient treatment 
records indicated a history of glaucoma, and, in late-2000, 
VA treatment records reflected a diagnosis of left eye 
ptosis, or drooping upper eye lid.

	Regardless of etiology of the Veteran's left eye complaints, 
the Board finds that the weight of the evidence does not 
demonstrate that the reported symptoms began in service and 
continued thereafter.  In this regard, the Board has 
considered the Veteran's statements asserting continuity of 
symptoms since service and acknowledges that he is competent 
to report symptoms as they come to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the 
Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	However, in determining whether statements submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Therefore, in this case, the 
Board finds that the Veteran's reported history of continued 
symptomatology since active service, while competent, is 
nonetheless not credible.  As stated above, his assertions of 
in-service incurrence are inconsistent with service treatment 
records and his separation examination, which noted 
"normal" findings of the eyes and 20/20 vision.  
Additionally, his statements of in-service occurrence are 
inconsistent throughout the record.  For instance, in a May 
1968 statement, he reported the onset of left eye pain during 
service while he was on the telephone, but, in a February 
1977 VA treatment report, he indicated a history of head 
trauma.  Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the 
Board is entitled to discount the credibility of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence); Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell 
the truth in order to receive proper care).  Accordingly, the 
Board finds the evidence weighs against a finding of 
continuity of symptomatology. 

The Board recognizes that service connection may nonetheless 
be established for a disability when the competent evidence 
establishes that it is related to service.  However, in this 
case, the Veteran has proffered solely his own lay statements 
asserting that his left eye disorder is related to service.  
While he is competent to report symptoms he experiences 
through his senses, blindness or loss of visual acuity is not 
the type of disorder that a lay person is capable of 
providing competent evidence of medical diagnosis or 
etiology.  Accordingly, his statements are not probative on 
this issue of medical causation.  

The competent medical evidence otherwise does not suggest a 
causal relationship between a left eye disorder and service.  
In this regard, the Board again notes that service treatment 
records are absent for any left-eye pathology or any injury 
relating to the left eye.  Without competent evidence of 
medical nexus connecting the Veteran's current left eye 
disorder, claimed as loss of vision, to service, a grant of 
service connection is not warranted.

In conclusion, as the weight of the evidence is against the 
Veteran's claim for service connection for a left eye 
disorder, the Board is unable to grant the benefits sought on 
appeal. 









	(CONTINUED ON NEXT PAGE)




ORDER

A compensable disability rating for cervical adenitis is 
denied. 

New and material evidence having been received, the Veteran's 
application to reopen a claim of entitlement to service 
connection for a left eye disorder is granted.  The appeal is 
allowed to this extent.

New and material evidence not having been received, the 
Veteran's application to reopen a claim of entitlement to 
service connection for a left ankle disorder is denied.

Service connection for a left eye disorder is denied.



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


